Citation Nr: 0336110	
Decision Date: 12/22/03    Archive Date: 12/29/03

DOCKET NO.  03-02 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from May 1965 to May 1968.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico.  

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.  



REMAND

The veteran is seeking entitlement to service connection for 
post-traumatic stress disorder (PTSD).  A review of the 
record reflects private treatment records demonstrating a 
diagnosis of PTSD.  However, the veteran's alleged stressors 
have not been verified.  

The veteran asserts that he was stationed at An Khe with the 
589th Engr. Bn. during the TET Offensive.  He has stated that 
his unit was mortared and that one mortar missed him by about 
ten feet.  The veteran's service personnel records 
demonstrate that he was assigned to CoA 589th Engr. Bn. 
(Const.) from November 1967 through February 1968.  The RO 
has requested some documents from the Department of the Army, 
U. S. Armed Services Center for Unit Records Research 
(USASCRUR); however, the records forwarded by the USASCRUR do 
not appear to be complete and do not cover the aforementioned 
unit for the period from November 1967 through February 1968.  
Morning reports have not been obtained.  Additionally, in 
December 2002, the veteran submitted a statement indicating 
that he was being treated by a private psychiatrist.  Medical 
records from the private psychiatrist have not been obtained.  
Thus, the Board is compelled to conclude that a REMAND for 
further development of the record is necessary.

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being remanded for 
additional development of the record, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this matter is REMANDED to the RO for the 
following action:

1.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and any other 
applicable legal precedent.  

2.  All recorded information describing 
the veteran's claimed in-service 
stressors, including being mortared in An 
Khe while assigned to CoA 589th Engr. Bn 
(Const) during the TET offensive (the 
veteran was with that unit from November 
1967 to February 1968), should be 
compiled and forwarded to the USASCRUR 
for verification of the veteran's claimed 
stressors, as well as verification of any 
attacks sustained by the units to which 
the veteran was assigned in Vietnam.  It 
is especially important that complete 
unit histories and morning reports be 
obtained and associated with the claims 
folder.  

3.  After obtaining the appropriate 
authorization, the veteran's private 
treatment records from Dr. Gerardo 
Villarreal should be obtained and 
associated with the claims folder.  

4.  All medical records from the Social 
Security Administration relied upon in 
deciding the veteran's claim for Social 
Security disability benefits should be 
obtained and associated with the claims 
folder. 

5.  Following completion of the 
aforementioned development, the RO should 
undertake any additional development it 
identifies as necessary under the VCAA, 
including a specific determination as to 
whether a VA examination with a nexus 
opinion is warranted in light of the 
findings of the USASCRUR regarding the 
veteran's claimed stressors, and in 
consideration of Pentecost v. Principi, 
16 Vet. App. 124 (2002) (holding that the 
fact that a veteran was stationed with a 
unit that sustained combat attacks 
strongly suggests that the veteran was, 
in fact, exposed to those attacks).  

6.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




